Title: From Thomas Jefferson to Anna Jefferson Marks, 12 July 1788
From: Jefferson, Thomas
To: Marks, Anna Scott Jefferson


          
            
              My dear Sister
            
            Paris July 12. 1788.
          
          My last letters from Virginia inform me of your marriage with Mr. Hastings Marks. I sincerely wish you joy and happiness in the new state into which you have entered. Tho Mr. Marks was long my neighbor, eternal occupations in business prevented my having a particular acquaintance with him as it prevented me from knowing more of my other neighbors as I would have wished to have done. I saw enough however of Mr. Marks to form a very good opinion of him, and to believe that he will endeavour to render you happy. I am sure you will not be wanting on your part. You have seen enough of the different conditions of life to know that it is neither wealth nor splendor, but tranquility and occupation which give happiness. This truth I can confirm to you from longer observation and a greater scope of experience. I should wish to know where Mr. Marks proposes to settle and what line of life he will follow. In every situation I shall wish to render him and you every service in my power: as you may be assured I shall ever feel myself warmly interested in your happiness, and preserve for you that sincere love I have always borne you. My daughters remember you with equal affection, and will one of these days tender it to you in person. They join me in wishing you all earthly felicity and a continuance of your love to them. Accept assurances of the sincere attachment with which I am my dear sister your affectionate brother,
          
            
              Th Jefferson
            
          
        